Marshall, J.
The question raised on this appeal is the same as that decided in Ullman v. C. & N. W. R. Co. mentioned in the statement, that is, Was plaintiff’s right to recover damages for the horse that died from his injuries limited, by a valid contract under which the horses were shipped, to $100, notwithstanding the death of the horse was caused by the carrier’s negligence ? That must be answered in the affirmative for reasons stated in the preceding case. The judgment must be modified by reducing it to the sum of $160, with simple interest thereon from the time the loss occurred, December 6, 1899, and costs as taxed, and affirmed as modified, costs in this court to go in favor of the appellant. '
By the Court.— So ordered.